DETAILED ACTION
Status of the Application
	Claims 2-7, 10, 15, 17, 19-22, 24-26, 28, 56, 77 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s election of Group I, claims 2-7, 10, 15, 17, 19-22, 24-26, 28, drawn in part to a method that requires introducing into a parental cell a donor DNA segment, an inducible recombineering system, an RNA guided nuclease, and a guide RNA, wherein the RNA-guided nuclease is a Cas9 nuclease and the inducible recombineering system encodes Gam, Exo and Beta proteins, as submitted in a communication filed on 7/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 56 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.  Claims 2-7, 10, 15, 17, 19-22, 24-26, 28 are at issue and are being examined herein. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/552,209 filed on 08/30/2017.
This is the US national application which entered the national stage from PCT/US2018/048418 filed on 08/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 2/28/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7, 10, 15, 17, 19-22, 24-26, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 24, 25, 26 and 28 (claims 3-7, 10, 15, 17, 19-22, 28 dependent thereon) are indefinite in the recitation of “donor DNA segment flanked by first homology sequences”, “gene integrated…and flanked by ….homology sequences”, “gene flanked by homology sequences homologous to sequences flanking a genomic locus”, “genes integrated…flanked by homology sequences”, and “donor DNA segments, each flanked by homologous sequences…” for the following reasons. A nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  Therefore, while a particular sequence can be flanked by other sequences, a molecule cannot be flanked by graphical representations (i.e., sequences).  If the intended limitation refers to homology regions or segments, the claims should be amended accordingly. Correction is required. 
Claim 4 is indefinite in the recitation of “…method of claim 2, wherein step (c) is performed before step (b)” for the following reasons.  The method of claim 2 recites steps (a), (b) and (c) in that order.  Claim 4 changes the order of these steps so that the method of claim 4 requires steps (a), (c) and (b) in that order.  Therefore, the scope of claim 4 is not encompassed by the scope of claim 2, from which it depends.  As such, claim 4 cannot further limit claim 1.  For examination purposes, it will be assumed that claim 4 is an independent claim that comprises the recited limitations. Correction is required. 
Claim 20 is indefinite in the recitation of “further comprising introducing into the parental cell at least one nucleic acid encoding at least one gRNA targeting the at least one nucleic acid of (b)(ii)” for the following reasons. First, it is unclear if “the at least one nucleic acid of (b)(ii)” refers to claim 2, part (b)(ii).  Assuming that this is the case, it is noted that the nucleic acid of claim 2, part (b)(ii) is a nucleic acid that encodes a gRNA that targets the selectable marker gene.  Therefore, it is unclear if claim 20 requires introducing into the parental cell a nucleic acid that encodes a gRNA that targets a nucleic acid encoding another gRNA, namely a gRNA that targets a nucleic acid encoding a gRNA that in turn targets a selectable marker gene.  For examination purposes, it will be assumed that claim 20 is a duplicate of claim 2. Correction is required. 
Claim 21 is indefinite in the recitation of “wherein step (b)(ii) comprises….” for the following reasons.  While there is a step (b) recited in claim 2, there is no step (b)(ii) defined in claim 2.  It is noted that item (ii) in step (b) refers to a nucleic acid to be introduced into the parental cell and does not refer to a step.  If the intended step is step (b), the claim should be amended accordingly. For examination purposes, it will be assumed that claim 21 is a duplicate of claim 2.  Correction is required. 
Claim 22 is indefinite in the recitation of “further comprising repeating steps (a)-(c) using a DNA segment having a sequence that is different from the DNA segment of step (a)” for the following reasons.  Since the DNA segment of claim 22 is not the same DNA segment of step (a) of claim 2, the scope of claim 22 is not encompassed by the scope of claim 2.  As such, claim 22 cannot further limit the scope of claim 2.  For examination purposes, it will be assumed that claim 22 is an independent claim that comprises the limitations recited. Correction is required. 
Claim 25 is indefinite in the recitation of “wherein the parental cell of comprises ….genes integrated genomically and each flanked by homology sequences” for the following reasons.  It is unclear as to what is the intended meaning of the term “parental cell of comprises” is.  If the intended limitation is “wherein the parental cell  comprises”, the claim should be amended accordingly.  In addition, the term “homology sequences” is indefinite in the absence of a statement indicating which are the sequences to which the “homology sequences” are homologous to (i.e., homologous to what?).  For examination purposes, claim 25 will be interpreted as a duplicate of claim 2.  Correction is required. 
Claim 26 is indefinite in the recitation of “further comprising introducing into the parental cell at least two donor DNA segments, each flanked by homology sequences, wherein each homology sequence of a donor DNA segment is homologous to a homology sequence of one of the at least two selectable marker genes” for the following reasons.   The term “wherein each homology sequence of a donor DNA segment” is unclear because one cannot determine if “a donor DNA segment” is the same as the at least two donor DNA segments mentioned in the preamble.  In addition, even if the term refers to the two donor DNA segments, the term “homologous to a homology sequence of one of the at least two selectable marker genes” is unclear because one cannot determine if the homology is in regard to “the homology sequences” flanking the selectable marker genes referred to in claim 25, or if the homology is in regard to an undefined sequence within the selectable marker genes.  For examination purposes, it will be assumed that claim 26 is a duplicate of claim 2. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10, 17, 19-22, 24-26, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 2-7, 10, 17, 19-22, 24-26, 28 are directed in part to a method which requires a genus of RNA-guided nucleases having any structure, a genus of nucleic acids encoding  RNA-guided nucleases having any structure, and a genus of nucleic acids encoding guide RNAs having any structure that can be used with a genus of RNA-guided nucleases having any structure to achieve targeted cleaving. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is no structural limitation with regard to respect to the members of the genus of RNA-guided nucleases and guide RNAs required by the claimed method. While the specification in the instant application and the prior art discloses the structure of a limited number of species of the recited genus of RNA-guided nucleases (e.g., Cas9 and Cpf1) as well as  their corresponding coding nucleic acids and guide RNAs that can associate with those known RNA-guided nucleases, it provides no clue as to the structural elements required in any RNA-guided nuclease that can be used in the claimed method or any guide RNA that can associate with any RNA-guided nuclease so that the desired cleaving can be achieved.  There is no teaching with regard to the structural elements found in known RNA-guided nucleases that are required in any RNA-guided nuclease, or the structural elements required in a guide RNA so that it can associate with a particular RNA-guided nuclease. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins are RNA-guided nucleases or which RNA oligonucleotides can act as guide RNA to a particular RNA-guided nuclease.
	A sufficient written description of a genus of polynucleotides and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide and amino acid sequences or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins and polynucleotides recited in the claims, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus of proteins recited, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed/known are representative of the structure of all the RNA-guided nucleases and guide RNAs required in the claimed method.
	Due to the fact that the specification only discloses a limited number of species of the genus of RNA-guided nucleases and guide RNAs required by the claimed method, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 2-7, 10, 17, 19-22, 24-26, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for modifying a target polynucleotide in a cell, wherein said method comprises (i) introducing into a cell (a) a selectable marker gene that is integrated into its chromosome, and (b) an inducible recombineering system, (ii) introducing into the cell (a) a Cas9 or Cpf1 protein, or (b) a nucleic acid encoding a Cas9 or an Cpf1 protein, (iii) introducing into the cell at least one nucleic acid encoding a guide RNA that targets the selectable marker gene and associates with a Cas9 or Cpf1,  (iv) introducing into the cell a donor DNA segment, and (v) inducing expression of the inducible recombineering system, wherein the selectable marker gene and the donor DNA segment are both flanked by homology regions, wherein the homology regions flanking the selectable marker gene are homologous to the homology regions flanking the donor DNA segment, wherein the donor DNA segment replaces the selectable marker gene by homologous recombination upon induction of the recombineering system, does not reasonably provide enablement for a method for modifying a target polynucleotide in a cell, wherein said method comprises (i) introducing into a cell (a) a selectable marker gene that is integrated into its chromosome, and (b) an inducible recombineering system, (ii) introducing into the cell (a) any RNA-guided nuclease, or (b) a nucleic acid encoding any RNA-guided nuclease, (iii) introducing into the cell at least one nucleic acid encoding any guide RNA that targets the selectable marker gene,  (iv) introducing into the cell a donor DNA segment, and (v) inducing expression of the inducible recombineering system, wherein the selectable marker gene and the donor DNA segment are both flanked by homology regions, wherein the homology regions flanking the selectable marker gene are homologous to the homology regions flanking the donor DNA segment, wherein the donor DNA segment is inserted at the location in the chromosome where the selectable marker gene is by homologous recombination upon induction of the recombineering system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 2-7, 10, 17, 19-22, 24-26, 28 broadly encompass a method which requires  RNA-guided nucleases having any structure, nucleic acids encoding  RNA-guided nucleases having any structure, and nucleic acids encoding guide RNAs having any structure that can be used with RNA-guided nucleases having any structure to achieve targeted cleaving. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	The enablement provided is not commensurate in scope with the claims due to the extremely large number of RNA-guided nucleases of unknown structure and nucleic acids  encoding nucleases of unknown structure required by the claims, and the lack of information regarding the structure of those guide RNAs that can interact with any RNA-guided nuclease as recited in the claims.  In the instant case, the specification enables a method for modifying a target polynucleotide in a cell, wherein said method comprises (i) introducing into a cell (a) a selectable marker gene that is integrated into its chromosome, and (b) an inducible recombineering system, (ii) introducing into the cell (a) a Cas9 or Cpf1 protein, or (b) a nucleic acid encoding a Cas9 or an Cpf1 protein, (iii) introducing into the cell at least one nucleic acid encoding a guide RNA that targets the selectable marker gene and associates with a Cas9 or Cpf1,  (iv) introducing into the cell a donor DNA segment, and (v) inducing expression of the inducible recombineering system, wherein the selectable marker gene and the donor DNA segment are both flanked by homology regions, wherein the homology regions flanking the selectable marker gene are homologous to the homology regions flanking the donor DNA segment, wherein the donor DNA segment replaces the selectable marker gene by homologous recombination upon induction of the recombineering system.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses Cas9 and Cpf1 proteins, their coding nucleic acids and guide RNAs that associate with Cas9 and Cpf1 for targeted cleaving,  as working examples.  However, the specification fails to provide any clue as to the structural elements required in any RNA-guided nuclease or any guide RNA that can associate with any RNA-guided nuclease so that they can be used in the claimed method. No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties. Similarly, the nucleotide sequence of the coding region of a polynucleotide determines the structural and functional characteristics of the protein encoded by said polynucleotide.  While the art discloses a limited number of RNA-guided nucleases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any RNA-guided nuclease and the guide RNAs that can be used with said RNA-guided nuclease so that the desired targeted cleaving can be obtained. 
	While the argument can be made that the structure/identity of those enzymes and their corresponding genes can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide/polynucleotide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins/nucleic acids to find an RNA-guided nuclease and its corresponding guide RNA which can be used in a method as recited.   In the absence of (i) a rational and predictable scheme for selecting those proteins/nucleic acids most likely to have the desired functional features, (ii) a correlation between structure and RNA-guided nuclease activity, and/or (iii) a correlation between structure and activity so that one could envision the structure of a guide RNA that can be used in combination with a particular RNA-guided nuclease, one of skill in the art would have to test an essentially infinite number of proteins and nucleic acids to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 10, 15, 17, 19-22, 24-26, 28 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Applied and Environmental Microbiology 80(13):3826-3834, 2014; cited in the IDS) in view of Frisch et al. (WO 2016/025131, 2/18/2016; cited in the IDS).
	Yang et al. teach a method for modifying a genomic target in a parental E. coli cell by using two plasmids, wherein said method involves lambda red recombination and I-SceI cleavage (Abstract).  Yang et al. teach that lambda red recombination is a common technique for genetic modification that uses the Gam, Exo and Beta proteins (page 3826, left column, first paragraph). Yang et al. teach that the first step in the method is the generation of an intermediate strain that comprises an integrated resistance marker gene in or near the target locus (Abstract) by introducing a resistance marker gene (apramycin) flanked by I-SceI recognition sites by lambda red PCR targeting (page 3827, right column, last 3 lines-page 3828, left column; page 3829, left column, last paragraph; Figure 1A). Yang et al. teach that the second step in their method is the introduction of a donor plasmid comprising the target gene fragment with the desired modification flanked by I-SceI sites (Abstract) and the introduction of inducible helper plasmids (pREDTAI/pREDTKI) that comprises the genes of the lambda red recombineering system and the endonuclease I-SceI  (page 3829, Figure 1B; page 3830, Figure 2).  Yang et al. teach that the I-SceI cleavage of the target gene fragment with the desired modification in the donor plasmid and cleavage of the resistance marker gene in the chromosome and the expression of the recombineering system results in the desired genetic modification being inserted into the chromosome by homologous recombination between the donor plasmid and the part of the chromosome that comprises the resistance gene  (Abstract; page 3828, left and right columns).  Yang et al. teach using their method in the knock-in of the gdhA gene, the seamless deletion of the pepD gene, and modifications in the metK gene (page 3829, right column-page 3831, right column).  Yang et al. teach assaying the parental cell for the presence of the nuclease by screening for surviving cells that were apramycin sensitive  and have the desired deletion (page 3829, right column, second full paragraph).  Yang et al. teach the use of homologous regions of 300-500 bp for recombination efficiency (page 3833, left column, second full paragraph).  Yang et al. teach that their method can be repeated several times with different donor fragments having different modifications and also teach that their method can be practiced with a Cas/CRISPR RNA-guided endonuclease system and specifically teach that their method could be modified to replace   I-SceI cleavage with Cas/CRISPR (page 3833, left column, third full paragraph).  
	Frisch et al. teach that homologous recombination can be enhanced when the targeted DNA site contains a double-strand break (page 2, lines 5-6).  Frisch et al. teach that the Cas9 system has been developed as a means for introducing site specific DNA strand breaks and that the sequence of the guide RNA component of the Cas9 system can be designed such that the Cas9 recognizes and cleaves DNA containing the sequence complementary to a portion of the RNA component and a protospacer adjacent motif (PAM) sequence (page 2, lines 16-27).  Frisch et al. teach that recent work has led to the development of single guide RNAs that combine the tracrRNA and crRNA found in naturally occurring Cas9 systems (page 2, line 28-page 3, line 4).  
	Claims 2, 5-7, 10, 15, 17, 19-21, 24-26, 28 are directed in part to a method for modifying a genomic target in a parental cell, wherein said method comprises (i) introducing into a parental cell that comprises an inducible recombineering system integrated into its chromosome a selectable marker gene so that the selectable marker gene is integrated into its chromosome, (ii) introducing into the cell (a) a Cas9 or Cpf1 protein, or (b) a nucleic acid encoding a Cas9 or an Cpf1 protein, (iii) introducing into the cell at least one nucleic acid encoding a guide RNA that targets the selectable marker gene and associates with a Cas9 or Cpf1,  (iv) introducing into the cell a donor DNA segment, and (v) inducing expression of the inducible recombineering system, wherein the selectable marker gene and the donor DNA segment are both flanked by homology regions, wherein the homology regions flanking the selectable marker gene are homologous to the homology regions flanking the donor DNA segment, wherein the donor DNA segment replaces the selectable marker gene by homologous recombination upon induction of the recombineering system, wherein the donor DNA has a length of at least 50 kilobases, wherein the donor DNA is a modified genomic segment that is homologous to the genomic segment of the parental cell that has been replaced by the selectable marker gene, wherein the homology regions are greater than 50 nucleotides in length, wherein the selectable marker gene is an antibiotic resistance gene, and wherein the inducible recombineering system encodes Gam, Exo and Beta proteins.  Claim 3 is directed to the method as described above, wherein the method further comprises assaying the parental cell for the presence of the nuclease. Claim 4 is directed to the method described above, wherein induction of the expression of the recombineering system occurs before (I) introducing into the parental cell (a) a Cas9 or Cpf1 protein, or (b) a nucleic acid encoding a Cas9 or an Cpf1 protein, and (II) introducing into the cell at least one nucleic acid encoding a guide RNA that targets the selectable marker gene and associates with a Cas9 or Cpf1.  Claim 22 is directed to the method described above, wherein said method is repeated with a donor DNA segment that is different from the initial donor DNA segment.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang et al. and use a Cas9 nuclease (or its coding nucleic acid) and its corresponding guide RNA (or its coding nucleic acid).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a parental cell that comprises the recombineering system integrated into the chromosome and/or induce the recombineering system prior to the introduction of the nuclease and the nucleic acid encoding the guide RNA.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce donor DNA having at least 50 kilobases as well as repeating the method of Yang et al. using a different donor DNA segment which is different from the initial donor DNA segment.   A person of ordinary skill in the art is motivated to use a Cas9 nuclease (or coding nucleic acid) and its corresponding guide RNA, or a nucleic acid encoding said guide RNA, because Yang et al. specifically teach that their method can be improved by replacing their endonuclease with a Cas/CRISPR system.  As taught by Frisch et al. the Cas9 system requires the Cas9 endonuclease and a guide RNA for targeted cleavage.  A person of ordinary skill in the art is motivated to use a parental cell that comprises the recombineering system integrated into the parental cell for the benefit of reducing the number of plasmids and transformations required as well as to avoid additional selection steps to maintain another plasmid. A person of ordinary skill in the art is motivated to induce the expression of the inducible recombineering system prior to the introduction of the endonuclease and nucleic acid encoding the guide RNA to ensure that the recombination components are available prior to the cleaving of the donor DNA fragment and the chromosome by the endonuclease.  A person of ordinary skill in the art is motivated to introduce donor DNA to a total of 50 kilobases or more because the size of the donor DNA would depend on the intended modification.   A person of ordinary skill in the art is motivated to use different donor DNA fragments for the benefit of adding different modifications in the same chromosome, including large insertions done by inserting several smaller DNA fragments at a time.  One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Yang et al. as indicated above because Cas9 systems are well known in the art, and the molecular biology techniques required to make these modifications, including the integration of a desired polynucleotide into the chromosome and the use of different donor DNA segments are well known in the art, as evidenced by Yang et al. and Frisch et al.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 9, 2022